Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marileia Podavin appeals the district court’s order granting the defendants’ mo*764tion to dismiss her complaint for declaratory and mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Podavin v. Caterisano, No. 8:07-cv-01898-DKC (D.Md. Aug. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.